RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2045-20
                                                                   A-2087-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent/
          Plaintiff-Appellant,

v.

KEVIN J. MICUCCI,

     Defendant-Appellant/
     Defendant-Respondent.
_________________________

                   Argued (A-2045-20) and Submitted (A-2087-20)
                   October 20, 2021 – Decided November 23, 2021

                   Before Judges Hoffman, Geiger and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Warren County, Indictment No. 19-08-0276.

                   Thomas S. Ferguson argued the cause for Kevin J.
                   Micucci as appellant in A-2045-20 and as respondent in
                   A-2087-20.

                   Naya A. Tsang, Assistant Prosecutor, argued the cause
                   for the State of New Jersey as respondent in A-2045-20
                   and as appellant in A-2087-20 (James L. Pfeiffer,
            Warren County Prosecutor, attorney; Dit Mosco,
            Assistant Prosecutor, of counsel and on the briefs).

PER CURIAM

      The State appeals the trial court's order dismissing without prejudice the

indictment charging defendant with sexual abuse of his girlfriend's eight-year-

old daughter (the child). Defendant also appeals that order, contending the

indictment should have been dismissed with prejudice. 1 We calendared the

appeals back-to-back and now consolidate them for the purpose of issuing a

single opinion.

      The prosecution alleges that on multiple occasions, defendant caused the

child to touch him inappropriately while they were alone before he too k her to

school. The child was unable to specify the dates on which the sexual abuse

occurred, or when the recurring sexual abuse began or ended. Both appeals

focus on the specificity of the relevant time frame. The indictment alleges that

the sexual abuse occurred "on or about between the dates of September 4, 2018

and May 3, 2019." September 4, 2018, is the first day of the school year in

which the child attended second grade (the 2018-2019 school year). May 3,


1
  Both parties moved for reconsideration of the trial court's order to dismiss the
indictment without prejudice. The trial court denied both reconsideration
motions, rendering a written opinion, whereupon both parties filed separate
appeals.
                                                                            A-2045-20
                                        2
2019, is the day the child first reported the sexual abuse to her grandmother.

That day falls within the 2018-2019 school year.

      Defendant moved to dismiss the indictment with prejudice, arguing that it

failed to provide adequate notice as to the time frame of the alleged sexual abuse.

He also argued that the prosecutor committed misconduct in presenting the case

to the grand jury by (1) failing to introduce one of the two videorecorded

interviews of the child, and (2) eliciting testimony from the lead detective that

misled the grand jury by mischaracterizing and overstating the specificity of the

child's statements as to when the alleged sexual abuse occurred.

      The trial court rejected defendant's due process argument that the

indictment failed to provide adequate notice. The court determined, however,

that the assistant prosecutor presenting the matter to the grand jury intentionally

misled the grand jury with respect to statements the child made during two

interviews conducted by a Warren County Prosecutor's Office detective. The

trial court found that during the grand jury presentation, the assistant prosecutor

posed confusing questions to the detective that were designed to make it appear

that the child had provided a definitive and specific time frame as to when the

sexual abuse occurred.     The court also found that the assistant prosecutor

compounded the false impression created by the detective's testimony by


                                                                             A-2045-20
                                        3
choosing not to present a videorecording of the second interview of the child.

The trial court reasoned that viewing the second recording would have shown

the grand jury the child's inability to provide detailed information about when

the recurring sexual abuse started and ended. The trial court concluded that

these two decisions—to pose misleading questions to the detective on the

witness stand and to omit the recording of the second interview from the

evidence presented to the jury—together amounted to prosecutorial misconduct.

The court concluded this misconduct infringed upon the grand jury's decision -

making function and warranted dismissal of the indictment without prejudice,

thereby requiring the State to re-present the case to another grand jury.

      After carefully reviewing the record in light of the arguments of the parties

and the governing principles of law, we reverse and vacate the trial court's

decision to dismiss the indictment. Although the court issued a commendably

thorough written opinion, it did not view the evidence presented to the grand

jury in the light most favorable to the State. The child consistently stated that

the criminal sexual contact incidents happened repeatedly after her mother left

the house with the other children and before defendant took her to school. That

testimony supported an inference that the unlawful acts occurred on school days.

While the child repeatedly told the detective the alleged sexual abuse began


                                                                             A-2045-20
                                        4
sometime before the start of the 2018-2019 school year, her statements do not

indicate that the ongoing and repetitive alleged sexual misconduct did not

continue during that school year.

      During the second interview, moreover, the detective asked the child: "But

it happened during this school year [referring to the ongoing 2018 -2019 school

year]?" The child answered: "Yeah and I think it's probe [sic] uh I'm pretty sure

it was more than that." This answer provides an adequate foundation upon

which the detective could testify that the child stated that inappropriate touching

occurred during the 2018-2019 school year. Although other answers the child

gave in both the first and second interviews do not specifically link the recurring

sexual abuse to that particular school year, she at no time stated definitively that

acts constituting sexual abuse did not occur during the 2018-2019 school year.

      In these circumstances, we do not believe the indictment was palpably

deficient in narrowing the time frame of the alleged criminal acts. Because we

hold that there was no basis upon which to dismiss the indictment without

prejudice, we necessarily reject defendant's contention that the indictment

should have been dismissed with prejudice.




                                                                              A-2045-20
                                         5
                                         I.

          We briefly summarize the pertinent facts and procedural history. On May

3, 2019, the child and her younger sister were playing after school while their

maternal grandmother babysat. The grandmother overheard the two girls talking

about "rubbing daddy's leg." The grandmother asked the child to repeat what

she had said. The child revealed that defendant had been causing her to "rub his

legs" and "touch his 'thing'" when she was alone with him in the morning before

school. The grandmother apprised the child's mother when she arrived home.

The mother and the child's biological father immediately took the child to the

police station to make a report. Interviews were scheduled for the following

Monday, May 6, 2019. On that date, a Warren County Prosecutor's Office

detective interviewed the child, her mother, the grandmother, and the younger

sister.

          During the May 6 interview (first interview), which was electronically

recorded and presented to the grand jury, the child was unable to recall the dates

when the alleged sexual abuse began and ended. She was, however, consistent

in stating that the incidents happened on school days during the time between

when her mother left the house with the other children and when defendant took

her to school.


                                                                            A-2045-20
                                          6
        On May 9, 2019, the detective conducted a second recorded interview of

the child (second interview or follow-up interview) in an attempt to narrow the

time frame during which the alleged sexual abuse occurred. Although the child

was once again clear about the specific time of day of the alleged acts of sexual

abuse, she was unable to remember anything that linked a particular incident of

sexual contact to a specific calendar event. 2 The child again was unable to

specify when the alleged sexual abuse began or ended. However, as we have

noted, the child affirmatively responded to the detective's question pertaining to

whether the sexual abuse "happened during this school year." 3


2
  During the second interview, the detective attempted to narrow the timeline of
the abuse by asking the child if she remembered whether any of the incidents
happened: 1) during that school year; 2) between September and May; 3) in the
summer; 4) around the child's sister's birthday in April; 5) while the child was
eight years old; and 6) since the child had turned eight years old in January. The
detective's questions were unsuccessful in narrowing the relevant timeline. We
note that, although the child could not tie any particular sexual contact incident
to an event or a specific date, she did link all the alleged acts of sexual abuse to
her school morning routine.
3
    During the second interview, the following exchange occurred:
              Detective: Was all right so we talked about um this
                          happening during this school year
              Child:      Mmhmm
              Detective: You said it might have been a little longer
                          maybe in the summer
              Child:      It might have been a lot longer a little bit
                          longer


                                                                              A-2045-20
                                         7
      On May 9, 2019, defendant was arrested at his workplace and charged by

complaint with two counts of second-degree sexual assault, N.J.S.A. 2C:14-2(b)

and one count of second-degree endangering the welfare of a child, N.J.S.A.

2C:24-a(1).

      The matter was presented to the grand jury on August 19, 2019. The State

presented only one live witness: the Warren County Prosecutor's Office

detective who was the lead investigator and who had conducted both interviews

of the child.    The State also introduced into evidence the May 6, 2019,

videorecorded interview of the child. Although the grand jury was informed

that a second interview had been conducted, jurors were not shown the

videorecording of the May 9, 2019, follow-up interview. The grand jurors posed

no questions about the second interview and did not request the prosecutor to

play the recording for them.

      During the grand jury presentation, the following exchange occurred

between the assistant prosecutor and detective:

              Prosecutor: Did you learn as part of the investigation
              what grade the victim…was in?

              Detective: When I interviewed her she was in the
              [second] grade.

              Prosecutor: Okay. So she was in her second grade
              school year, from September 2018 to May [3], 2019?

                                                                        A-2045-20
                                        8
            Detective: Correct

            Prosecutor: Okay. And she indicated in her interview
            with you that this [referring to sexual acts] had been
            going on during that school year, correct?"

            Detective: Correct.

      The grand jury returned a three-count indictment charging defendant with

two counts of sexual assault of a child less than thirteen years of age, N.J.S.A.

2C:14-2(b), and one count of endangering the welfare of a child, N.J.S.A. 2C:24-

4a(1). All three counts were alleged to have occurred "on or about between the

dates of September 4, 2018 and May 3, 2019."

      Defendant filed a motion to dismiss the indictment with prejudice. He

argued that the time frame presented by the prosecution afforded inadequate

notice to allow him to prepare a defense, and thus violated his due process rights.

He also argued that the prosecutor committed misconduct by failing to play the

recording of the second interview to the grand jury. Defendant further asserted

that the child's inability to specify the start and end dates of the alleged sexual

abuse was clearly exculpatory. He also argued that the confusing questions the

assistant prosecutor posed to the detective misled the grand jury into believing

that the child said the abuse happened during her second-grade school year when

in fact, according to defendant, she made no such definitive statement.


                                                                             A-2045-20
                                        9
        On January 6, 2021, the trial court heard oral argument on defendant's

motion to dismiss after which the court rendered a ruling on the record. The

trial court concluded, "It is clear to the [c]ourt that the State lacks any form of a

definitive timeline as it relates to the alleged offenses."        The trial court

nonetheless recognized that "[such lack of a definitive timeline] by itself is not

sufficient to dismiss an indictment."

        While acknowledging that leading questions are permitted in the grand

jury, the trial court found that the questions posed by the assistant prosecutor to

the detective were "clearly…intentionally confusing" and that the detective's

simple affirmative answers were misleading in suggesting that the child had

specified that sexual contact incidents occurred within the 2018-2019 school

year.

        Specifically, the court explained,

              By asking questions in this manner… the Grand Jury
              was intentionally misled, rendering the Indictment
              palpably defective due to the misleading nature of the
              questions and subsequent answers. The Victim only
              ever indicated that the alleged offenses occurred in the
              morning before school from which perhaps an inference
              could be drawn that it happened during a school year,
              however, she could not say it was during the current
              schoolyear, or a prior school year, and she never said
              that it happened during this second grade school year as
              was presented to the Grand Jury by way of the
              Detective's 'Yes' answer.

                                                                              A-2045-20
                                        10
         The court also questioned the prosecutor's decision not to play the

recording of the second interview to the grand jury and the motive for that

decision. The court noted that while it "is the State's right to decide which

evidence to present[,]" they "also have a duty to present clearly exculpatory

evidence that directly negates an element of the crime." The court did not find,

however, that the statements the child made at the second interview were clearly

exculpatory.     Rather, the court remarked that the second interview was

"borderline exculpatory." 4 The trial court also found that the second interview

was "full of contradictory responses by the Victim, with no single statement

indicating that the alleged abuse occurred during the school year that started in

September 2018. If any conclusions could be drawn, it [was] that the Victim

was uncertain when the alleged abuse began, when it ended, or when it occurred

last."

         The court concluded:

              the State chose to bolster its argument for an indictment
              using an interview of the Victim, while choosing not to
              show the recording to the Grand Jury based only upon
              the testimony of [the detective]. A recording, that if
              nothing else, raises questions and contradictions which
              very possibly could have swayed the Grand Jury to

4
   As we have already noted on multiple occasions, it was during the second
interview that the child made what we refer to as the "yeah" response, indicating
to the detective that the sexual abuse "happened during this school year."
                                                                           A-2045-20
                                        11
             decide not to indict based upon the contradictory
             statements and the overall lack of timeline. While these
             statements in the second interview may not directly
             negate an element of a crime, [they are] at the very least
             borderline exculpatory based on their very nature. The
             [c]ourt finds that by suggesting to the Grand Jury by the
             Detective's testimony that the interview, which the
             State chose not to show, clarified the statement of the
             Victim from the first interview, which it clearly did not,
             is intentionally misleading and therefore, necessitates
             the granting of the Defendant's Motion to Dismiss the
             Indictment. The [c]ourt finds that by the State
             attempting to walk a fine line in its presentation to the
             Grand Jury they intentionally misled the Grand Jury
             and usurped their decision-making authority.

      The court thereupon granted defendant's motion to dismiss the indictment

but did so without prejudice.

      Both defendant and the State filed motions for reconsideration. The court

denied both motions on February 23, 2021, 5 rendering a lengthy written opinion.

The written opinion repeats and amplifies the same reasoning as the court had

stated in its oral ruling.

       With respect to the State's argument regarding when the alleged sexual

abuse occurred, the trial court in its written opinion noted:


5
   The court initially issued its order denying the State's motion for
reconsideration on February 23, 2021. The caption of that order failed to
indicate that the court also was denying defendant's motion for reconsideration.
A corrected order was issued on March 29, 2021.


                                                                          A-2045-20
                                        12
            This matter was presented to the Grand Jury and,
            despite the inability of the Victim to give a direct and
            definitive answer stating that the alleged abuse
            occurred during her second-grade school year, [the
            detective] affirmed to the Grand Jury that the Victim
            stated that the incidents occurred during [her second
            grade] school year. Thus, the [c]ourt finds that the State
            has failed to demonstrate that this [c]ourt based its
            opinion upon a palpably incorrect or irrational basis, or
            a failure to consider or appreciate the significance of
            the probative, competent evidence.

      The court's written opinion also addressed defendant's motion for

reconsideration. Defendant "assert[ed] that there was no fair notice given by the

State of the time period in which the alleged offense occurred." Citing State in

the Interest of K.A.W., 104 N.J. 112 (1986), defendant argued "that the

transcripts failed to establish or prove which dates the alleged sexual abuse

occurred with any specificity."

      The trial court rejected defendant's argument:

            The Defendant conflates the inability to prove the
            specific instances with failing to give the Defendant fair
            notice of the timeframe of the accusation. [Ibid.]
            (remanding the case to proceed within the fair notice
            standard where the State could charge, "'four or five
            occurrences' within a 20-month period."). The [c]ourt,
            in discussing the Indictment and denying the motion for
            reconsideration before it, refrains from ruling on the
            fair notice issue raised by Defendant because it is moot.




                                                                           A-2045-20
                                       13
                                      II.

     Our review of the dismissal of an indictment is guided by well-established

legal principles. In State v. Campione, 462 N.J. Super. 466 (App Div. 2020),

we recently summarized those principles, explaining:

                 An indictment is presumed valid and should only
           be dismissed if it is manifestly deficient or palpably
           defective. A motion to dismiss is addressed to the
           discretion of the trial court and that discretion should
           not be exercised except for the clearest and plainest
           ground.

                 At the grand jury stage, the State is not required
           to present enough evidence to sustain a conviction. As
           long as the State presents some evidence establishing
           each element of the crime to make out a prima facie
           case, a trial court should not dismiss an indictment. In
           a nutshell, a court examining a grand jury record should
           determine whether, viewing the evidence and the
           rational inferences drawn from that evidence in the
           light most favorable to the State, a grand jury could
           reasonably believe that a crime occurred and that the
           defendant committed it.

           [Id. at 492 (citing State v. Feliciano, 224 N.J. 351, 380–
           81 (2016)).]

     Our Supreme Court has also provided instruction on when an indictment

may be dismissed based on prosecutorial misconduct. In State v. Murphy, the

Court stressed, "An indictment should be dismissed only on 'the clearest and

plainest ground.'" 110 N.J. 20, 35 (1988) (quoting State v. N.J. Trade Waste


                                                                         A-2045-20
                                      14
Ass'n, 96 N.J. 8, 18 (1984)).       The Court added, "'Unless the prosecutor's

misconduct . . . is extreme and clearly infringes upon the [grand] jury's decision-

making function, it should not be utilized . . . to dismiss[] an indictment.'" Ibid.

(alterations in original) (quoting State v. Schamberg, 146 N.J. Super. 559, 564

(App. Div. 1977)).

      That standard is consistent with the notion that dismissal of an indictment

is an extraordinary remedy. See State v. Williams, 441 N.J. Super. 266, 271-72

(App. Div. 2015).      "[A]n indictment should not be dismissed unless the

prosecutor's error was clearly capable of producing an unjust result.           This

standard can be satisfied by showing that the grand jury would have reached a

different result but for the prosecutor's error." State v. Majewski, 450 N.J.

Super. 353, 365-66 (App. Div. 2017) (citing State v. Hogan, 336 N.J. Super.

319, 344 (App. Div. 2001)).

      We add that the prosecution "may not deceive the grand jury or present its

evidence in a way that is tantamount to telling the grand jury a 'half-truth.'" State

v. Hogan, 144 N.J. 216, 236 (1996). The Court in Hogan explained, "the grand

jury cannot be denied access to evidence that is credible, material, and so clearly

exculpatory as to induce a rational grand juror to conclude that the State has not

made out a prima facie case against the accused." Ibid. The grand jury thus


                                                                              A-2045-20
                                        15
must be presented with evidence whose absence would cause "a distorted

version of the facts… and interfere[] with the grand jury's decision -making

function."   Ibid.   (internal citations omitted).   This standard, however, "is

intended to be applied only in the exceptional case in which a prosecutor's file

includes not only evidence of guilt but also evidence negating guilt that is

genuinely exculpatory."      Id. at 237.       "Moreover, courts should dismiss

indictments on this ground only after giving due regard to the prosecutor's own

evaluation of whether the evidence in question is 'clearly exculpatory.'" Id. at

238. "The prosecutor's duty [to present exculpatory evidence] arises only if the

evidence satisfies two requirements: it must directly negate guilt and must also

be clearly exculpatory." Id. at 237.

                                        III.

      We next apply these general principles to the present case. At the risk of

undue repetition, we reiterate that the record shows that at one point during the

second interview, the child expressly—albeit cursorily—acknowledged that

sexual abuse occurred during the 2018-2019 school year. We repeat verbatim

that critical exchange during the second interview:

             Detective: But it [referring to the alleged sexual
             contact] happened during this school year?



                                                                           A-2045-20
                                       16
              Child: Yeah and I think it's probe [sic] uh I'm pretty
              sure it was more than that.

      We interpret "yeah" as an affirmative response to the detective's question.

There is no doubt that the detective's reference to "this school year" means the

school year that was ongoing at the time of the interview, that is, the 2018-2019

school year. And while the child added that "I'm pretty sure it was more than

that," indicating the sexual abuse occurred before the then-current school year,

the clear implication is that the abuse occurred both before and during the 2018-

2019 school year.

      It is true, as the trial court emphasized, this was the only time during either

interview that the child indicated the abuse continued into the 2018-2019 school

year. She never repeated this affirmative response with respect to a particular

school year. Nor did she rescind it, expressly or implicitly. Her brief but

unambiguous "yeah" response provides a foundation upon which to support the

detective's grand jury testimony that the child had stated that sexual abuse

occurred at some time during the course of that school year. That testimony,

viewed in the light most favorable to the State, see Campione, 462 N.J. Super.

at 492, provides an adequate evidential basis for the time frame specified in the

indictment.



                                                                               A-2045-20
                                        17
      We do not disagree with the trial court's finding that throughout both

interviews, the child was confused and thought the detective was asking about

when the sexual abuse first began. Her other responses in that sense could fairly

be characterized as inconsistent with the "yeah" response in that they did not

directly and expressly state that acts of sexual contact occurred during the 2018-

2019 school year. We do not agree, however, that the child ever "contr adicted"

her "yeah" response. The interview transcripts make clear that the child could

not recall in either interview when the sexual abuse started or ended. But she

never definitively stated that no act of sexual abuse occurred during the 2018 -

2019 school year. She never stated, for example, that the abuse stopped before

the start of that school year. Indeed, she never indicated when the alleged sexual

abuse last occurred.

      We do not dispute that the child's apparent confusion, inability to recall

details about the time frame, and repeated equivocations, undermine confidence

in her recollection as to the timing of events. Her uncertainty and confusion

expressed during both interviews will no doubt be highlighted at trial and closely

scrutinized during cross-examination. But the prosecution was not required to

present the grand jury with enough evidence to sustain a conviction.          See




                                                                            A-2045-20
                                       18
Feliciano, 224 N.J. at 380-81 (noting "some evidence establishing each element

of the crime" is sufficient to protect an indictment from dismissal).

      That conclusion does not end our review of the grand jury presentation.

By all accounts, the compound leading questions the assistant prosecutor posed

to the detective were confusing. We must decide whether those questions were

intentionally designed to mislead the jury as to what the child stated during her

interviews, and whether any such misconduct was sufficiently extreme as to

infringe upon the grand jury's decision-making function and thus warrant

dismissal of the indictment. See Murphy, 110 N.J. at 35.

      We note that while the recording of the second video was not played, the

jury was aware that there had been a second interview.          They were told,

moreover, that the follow-up interview was conducted for the purpose of

clarifying the timeline. See note 2, supra. We focus on the following exchange

during the grand jury presentation:

            Prosecutor: And was that [second interview] for the purpose to –
            clarify a timeframe with regards to [the child's] disclosure?"

            Detective: Yes.

            …

            Prosecutor: And that — again that timeframe that you discussed
            with her in the second interview was that it occurred during her


                                                                           A-2045-20
                                       19
            school year that started in September of 2018 and she was still in
            the school year it was that 2nd grade, correct?

            Detective: Yes

      The trial court found this testimony to be misleading, asserting that at no

point did the child "definitively affirm that the alleged abuse occurred during

her second-grade school year." Rather, the trial court stressed that she repeated

the alleged abuse began sometime before the 2018-2019 school year. We

disagree that the child had not sufficiently affirmed that the sexual abuse also

occurred during the school year while she was in second grade.

      We acknowledge that the grand jurors had the benefit of watching the

recording of the first interview and could decide for themselves whether and to

what extent the child equivocated as to the timeline of the abuse. The grand jury

did not have the same opportunity with respect to the second interview. 6

      The trial court acknowledged that nothing in that follow-up interview was

clearly exculpatory within the meaning of the rule announced in Hogan, 144 N.J.

at 237. As the trial court correctly noted, the second interview did not negate

an element of the crime. The court characterized the video as being "borderline



6
    We note again that the grand jury had the opportunity to ask questions
pertaining to the second interview, or to request that it be played, but did not do
so.
                                                                             A-2045-20
                                       20
exculpatory." We certainly agree the recording of the second interview was not

clearly exculpatory and thus need not have been presented to the grand jury. See

Hogan, 144 N.J. at 237. Although the second interview does reveal the child's

confusion, and is arguably helpful to the defense, we emphasize that this

recording also includes the child's "yeah" response. Therefore, if the second

interview was introduced to the grand jury, as well as viewed in the light most

favorable to the State, it would have provided direct evidentiary support for the

time frame specified in the indictment.      We do not interpret her repeated

statements that the alleged sexual abuse started before the 2018-2019 school

year to mean the abuse stopped before the start of said school year. Indeed, as

we have noted, the record makes clear that the child could not recall when the

alleged sexual abuse ended.

      While it is unclear to us why the prosecutor chose not to introduce the

recording of the second interview, we discern no stratagem to intentionally

mislead the grand jury. Nor do we view the assistant's prosecutor's questions to

the detective as constituting intentional misconduct. Although the detective's

testimony may have oversimplified, and thus overstated the clarity of the child's

statements regarding the relevant time frame, we are satisfied that the

prosecutor's questions to the detective did not rise to the level of "extreme


                                                                           A-2045-20
                                      21
prosecutorial interference with the grand jury's decision-making process," nor

constitute an "intentional subversion of the grand jury process." Murphy, 110

N.J. at 35.

      We are also not convinced that the grand jury "would have reached a

different result but for the prosecutor's error." Majewski, 450 N.J. Super. at

355–56. Had the prosecutor played the recording of the second interview, the

jury would have learned that the child remained uncertain as to when the alleged

sexual abuse began and ended. But nothing in the second interview eviscerated

the reasonable inference that at least some alleged acts of sexual conduct

occurred during the course of the 2018-2019 school year, especially in light of

her repeated statements that the incidents of sexual contact occurred during her

morning routine on school days.       Whether the State may have difficulty

ultimately proving at trial when the alleged sexual contact occurred does not

mean that the prosecutor intentionally misled the grand jury or that the

indictment is palpably deficient.

      We also deem it important, for purposes of assessing defendant's

prosecutorial misconduct claim, that the prosecutor sought to limit, not expand,

the time frame of the recurring acts of alleged sexual abuse. In K.A.W., the

Court noted that, "[t]he aim is to narrow the time frame of the occurrence as


                                                                          A-2045-20
                                      22
complained of—if not to the extent of an exact date or dates, then possibly in

respect of seasons of the year." 104 N.J. at 122–23. We believe the prosecutor's

effort to narrow the time frame comports with the goal expressed in K.A.W.

                                      IV.

      We turn next to defendant's challenge to the trial court's order to dismiss

the indictment without prejudice. Defendant raises the following contentions

for our consideration:

            POINT I.
            THE SWORN TESTIMONY OF J.B. BLATANTLY
            CONTRADICTS THE STATE'S INDICTMENT
            (Raised below)

            POINT II.
            THE STATE'S COMPLAINT AND INDICTMENT
            ARE NOT SPECIFIC [AS] THEY CONTRADICT
            THE      EXPRESS LANGUAGE     OF   THE
            INDICTMENT. THAT REQUIRES A REVIEW OF
            BOTH THE MAY 6, 2019 STATEMENT AND THE
            MAY 9, 2019 STATEMENT OF THE ALLEGED
            VICTIM
            (Raised below)

            POINT III.
            THE TRIAL COURT WAS CORRECT IN DENYING
            THE STATE'S MOTION FOR RECONSIDERATION
            (Not raised below)

            A. CRIMINAL COURTS ONLY PERMIT TO FILE A
            MOTION FOR RECONSIDERATION IN LIMITED
            CONTEXTS


                                                                           A-2045-20
                                      23
      B. IF THE COURT FINDS THE MOTION FOR
      RECONSIDERATION IS PROPER, THE STATE'S
      APPLICATION MUST STILL BE DENIED

      C. THE COURT'S DETERMINATION THAT J.B.'S
      STATEMENT CONTAINED CONTRADICTIONS
      CANNOT BE OVERTURNED BY A MOTION FOR
      RECONSIDERATION
      (Raised below)

      D. THE COURT PROPERLY DETERMINED J.B.
      SPECIFICALLY DENIED THE SEXUAL ABUSE
      OCCURRED WHEN SHE WAS EIGHT (8) YEARS
      OLD
      (Raised below)

      E. AS A PRELIMINARY MATTER, THE COURT
      MUST DETERMINE JURISDICTION UNDER RULE
      1:7-4(B)
      (Raised below)

      POINT IV.
      COUNT 3 OF THE INDICTMENT REQUIRES
      DISMISSAL BECAUSE THE VICTIM DENIED IT
      HAPPENED AND CANNOT INDICATE WHEN IT
      HAPPENED
      (Not raised below)

      POINT V.
      THE TRIAL COURT FAILED IN BOTH INSTANCES
      TO MAKE FINDINGS OF LAW PURSUANT TO
      RULE 1:7-4
      (Not raised below)

Defendant also raises the following points in his reply brief in A-2045-20:

      N.J. LAW REQUIRES ACCURATE "TIME"
      INFORMATION SET FORTH IN A COMPLAINT AS

                                                                     A-2045-20
                                24
           INFORMED BY THE DETAILS DISCLOSED IN
           THE STATE'S INVESTIGATION
           (Raised below)

           THE TIME INFORMATION IN THE INTERVIEW
           OF J.B. OF MAY 6, 2019 AND MAY 9, 2019

           THE TRIAL COURT FAILED TO APPLY THE
           BALANCING TEST OF K.A.W. AS TO CHARGING
           DECISIONS
           (Raised below)

           THE DEFENDANT RELIES ON THE LEGAL
           ANALYSIS OF THE [TRIAL COURT,] FOUND IN
           HIS ORDER AND OPINION DATED AUGUST 21,
           2020
           (Raised below)

     Defendant additionally raises the following points in his reply brief in A -

2087-20:

           THE INDICTMENT SHOULD BE DISMISSED WITH
           PREJUDICE IN THAT THE STATE CANNOT
           ESTABLISH A TIMELINE
           (Raised below)

           THE ARGUMENT OF THE STATE THAT THE
           TESTIMONY OF J.B. IS CLEAR AND CONCISE AS
           TO SATISFY THE LAW UNDER K.A.W. IS
           WITHOUT MERIT
           (Raised below)

           THE TRIAL COURT CONCLUDED THAT THE
           STATE LACKS ANY FORM OF A TIMELINE
           (Raised below)



                                                                           A-2045-20
                                     25
             THE TRIAL COURT CORRECTLY DISMISSED
             THE INDICTMENT BECAUSE IT WAS BASED ON
             BLATANT MISREPRESENTATIONS BY THE
             STATE TO THE GRAND JURY
             (Raised below)

             THE STATE'S ARGUMENT THAT THE MAY 9,
             2019 INTERVIEW WAS GIVEN TO THE GRAND
             JURY IS FRIVOLOUS
             (Raised below)

      We have already addressed most of defendant's contentions in our

discussion of the State's challenge to the dismissal of the indictment without

prejudice.   For the most part, defendant's arguments are subsumed in our

decision to vacate the trial court's order to dismiss the indictment without

prejudice. If there is no basis to dismiss the indictment without prejudice, which

would allow the prosecutor to re-present that matter to another grand jury, there

could be no basis to dismiss the indictment with prejudice, thereby precluding

another indictment and effectively affording defendant transactional immunity

for the alleged sexual abuse of the child.

      We focus on defendant's contention that the eight-month time frame

specified in the indictment provides inadequate notice to enable defendant to

prepare a defense. We affirm the trial court's ruling that the indictment does not

violate defendant's due process rights. We do so substantially for the reasons



                                                                            A-2045-20
                                       26
expressed by the trial court in its oral decision and subsequent written opinion

denying defendant's motion for reconsideration. We add the following:

      Our Supreme Court spelled out the analytical framework for addressing

this constitutional issue in K.A.W., 104 N.J. at 112. The Court specifically

addressed

            whether a complaint in a juvenile delinquency action,
            charging sexual assault on a victim younger than
            thirteen years of age, must specify an exact date of
            occurrence. The answer to that question is "no." For
            constitutional due process purposes, the adequacy of a
            charge set forth in a juvenile delinquency complaint, as
            in a criminal indictment, turns on whether the notice
            contained in the complaint sufficiently apprises the
            accused of the offense with which he [or she] is charged
            to enable him [or her] to prepare a defense.

            [Id. at 113–14.]

      The Court rejected the Appellate Division holding that a complaint must

set forth a specific date or dates of the offense, concluding instead that "'fair

notice' in this context is not concerned exclusively with the specificity of a date

of offense." Id. at 114.

      In that case, the juvenile complaint originally alleged that the acts of

sexual assault occurred "in midyear 1984," but was amended to allege that the

sexual assaults occurred "on divers dates from January 1983 through August

1984." Id. at 115. The juvenile argued that this time frame left him unable to

                                                                             A-2045-20
                                       27
construct a defense, prejudicing him because he had visited his mother in

Virginia for a good portion of that time period and thus had a potential alibi for

at least part of the time period during which the divers dates fell. Id. at 116.

      The Court recognized the need to balance the State's interest in the

vigorous prosecution of child abusers against the accused's interest in receiving

adequate notice of the offense to permit him or her to prepare a defense. Id. at

119. The victim was seven years old when the sexual assaults allegedly took

place. The Court recognized that a victim may be "so young as to make it well-

nigh impossible to state the exact time of that offense." Id. at 118 (emphasis in

original). The Court explained "our concern is with the specificity required, in

the interest of fairness, at the charging stage of the proceeding." Ibid. The Court

added:

            In gauging that fairness we need no battery of experts
            to convince us that a child of the age of five to seven
            years . . . cannot recall precise dates or even
            approximate times the way a normal adult can.
            Children of that age do not think in terms of dates or
            time spans. Unlike adults, their lives are not controlled
            by the clock or the calendar—at least not as rigidly and
            surely not as consciously.

            [Ibid.]

      The Court went on to provide an analytical paradigm to balance the

competing interests. First, the Court focused on whether the State had disclosed

                                                                             A-2045-20
                                       28
all the information it possessed about when the acts of sexual abuse occurred.

In that case, as in the one presently before us, there was full disclosure. Ibid.

The Court made clear, however, that full disclosure was not enough to avoid

dismissal. The Court recognized there could be no fixed, precise standards to

guide the resolution of the issue. The Court instead presented "some general

criteria to aid a court in its review of the adequacy of 'time' information set forth

in a complaint, as informed by the details disclosed in the State's investigation."

Id. at 121-22.

      The Court then provided an illustrative list of relevant factors, including

"the length of the alleged period of time in relation to the number of individual

criminal acts" and "the ability of the victim or complaining witness to

particularize the date and time of the alleged transaction or offense." Id. at 122

(quoting People v. Morris, 61 N.Y.2d 290, 296 (1984)). The list also includes

"the age and intelligence of the victim, the extent and thoroughness of the

prosecutor's investigative efforts to narrow the time frame of the alleged of fense,

and whether there was a continuous course of conduct." Ibid. Importantly for

purposes of the present appeal, the Court emphasized that,

             [t]he aim is to narrow the time frame of the occurrence
             as complained of—if not to the extent of an exact date
             or dates, then possibly in respect of seasons of the year,
             or incidents in the victim's life such as a death in the

                                                                               A-2045-20
                                        29
            family, or a change in a family member's job routine, or
            the beginning of the school year or of vacation time or
            of extracurricular activities.

            [Id. at 122-23.]

      The Court further stressed that "to the extent the juvenile or criminal

defendant makes known his [or her] defense—here, non-involvement,

supplemented by an alibi for a brief period during the [twenty]-month span—

that too may be placed in the scales." Id. at 123. The Court added

            that an alibi defense might suffer in the face of an
            extended time frame does not constitute a sufficient
            basis for dismissal of a complaint in this context, where
            a 'number of occasions' of misconduct are alleged. It
            may be pertinent in this regard that whereas the
            opportunity to victimize an infant is enhanced by a
            degree of family relationship or sharing of living
            quarters or frequency of contact, by the same token the
            likelihood of the victim being able to recount a specific
            time of the offenses is reduced. The events blur.

            [Ibid.]

      Applying these factors to the present case, we are satisfied the prosecutor

made considerable investigative efforts to narrow the time frame.

      We note also that in the matter before us, defendant has not suggested that

he intends to rely on an alibi defense. Nor does such a defense seem plausible

given the nature of the allegations. We surmise that the defense in this case will

not be that defendant was not home alone with the child before he took her to

                                                                            A-2045-20
                                       30
school. Rather, we expect the gravamen of the defense to be that the child was

not telling the truth, or at least was mistaken, in describing the touching alleged

by the State to constitute "sexual contact" as defined in N.J.S.A. 2C:14-1(d).

The lack of specificity of the timeline does not prevent defendant from preparing

to mount that defense.

      In sum, we agree with the trial court that the time frame specified in the

indictment affords defendant sufficient notice to permit him to prepare a defense

to the charge of repeated acts of sexual abuse. Given the allegation of repeated

incidents of sexual abuse on mornings before defendant took the child to school,

we believe that requiring an eight-year-old child in these circumstances to be

more specific "would effectively preclude prosecution of those who have

sexually abused children who are unable to specify a date." Id. at 12. Of course,

defendant at trial will be free to highlight the child's inability to recall aspects

of the alleged sexual abuse. But the indictment provides sufficient notice to

allow defendant to prepare his defense and to cross-examine the child.

      To the extent we have not specifically addressed them, any remaining

arguments raised by defendant lack sufficient merit to warrant discussion in this

opinion. R. 2:11-3(e)(2).




                                                                              A-2045-20
                                        31
Affirmed in part and reversed in part.




                                         A-2045-20
                                32